DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 30 September 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-5 and 7-28 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Donoghue et al. (WO 2019/211314 A1, with citations to the corresponding US Publication No. 2021/0267523 A1).
Regarding claim 1, Donoghue teaches a deep brain stimulation control system (the deep brain stimulation control system 10 comprises an implantable device 100 [0189, 0197, FIGS. 1-2]. Specifically, the implantable device 100 provides the deep brain stimulation via the electrodes or sensors 160 [0189, 0197, FIGS. 1-2]) comprising: 
a computer system (the clinician controller 300a and the patient controller 300b may be a laptop, smartphone, tablet, or other computing devices that can access the computer network 600 [0138-0139, 0142, 0201, FIGS. 1-2]); and
 a controller in the computer system that is configured (the clinician controller 300a and the patient controller 300b can be a laptop which inherently comprises a processor [0201, FIGS. 1-2]) to:
 receive internal sensor data for a group of internal parameters generated by an internal sensor system connected to a deep brain stimulation system (the user interface 330 of the patient controller 300b can receive brain signal parameters from the internal sensors 160 [0141, 0167, 0189, 0197-0198 FIGS. 1-2]. Specifically, the internal sensors 160 are electrodes that are connected to the implantable device 100 of the deep brain stimulation system 10 [0189, 0197-0198, FIGS. 1-2]), wherein the internal sensor system senses a group of internal parameters within the deep brain stimulation system (the electrodes or internal sensors 160 are configured to record an EEG, neuronal activity, brain activity, or brain cortex activity [0141, 0167, 0194]. Furthermore, the electrodes or internal sensors 160 may detect the spatial distribution of electrical conductivity and/or impedance of the brain [0196]);
 receive external sensor data for a group of external parameters generated by an external sensor system that senses the group of external parameters in a human body in which the deep brain stimulation system is located (Applicant defines the external sensors in claim 10 to be a temperature sensor, blood pressure sensor, or wearable activity tracker. Similarly, Donoghue teaches an external device 200 with a wearable strap 211 and external sensors 299a / 299b [0200]. Specifically, the external sensors 299a / 299b may be one or more selected from an accelerometer, gravimetric sensor, blood pressure sensor, temperature sensor, physiologic sensor, or other sensors listed within paragraphs [0158, 0200]); 
send at least one of the internal sensor data or the external sensor data to an analyzer that analyzes the internal sensor data and the external sensor data with aggregated internal sensor data and aggregated external sensor data for deep brain stimulation systems of a same class as the deep brain stimulation system to generate results (Donoghue teaches that the system 10 can analyze all the recorded information from the implantable device 100, the external device 200, or any other recorded information described in the publication [0146, 0175]. Specifically, this would include information from the internal sensors 160 on the implantable device 100 and the external sensors 299a / 299b on the external device 200 [0146, 0167, 0175, 0200]. Furthermore, the system 10 can aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud 550 and is used to provide system feedback or neurofeedback stimulation to the user [0146, 0175]. This analysis is performed using the algorithm 50 within the system 10 [0146, 0175]); and
 control an operation of the deep brain stimulation system based on the results (the collected or aggregated data from the patient population is stored on the cloud 550 and is used to provide neurofeedback stimulation to the user [0146, 0175]). 
Regarding claim 2, Donoghue teaches wherein in analyzing the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for deep 79Docket No. 19-2572-US-NP2brain stimulation systems of the same class as the deep brain stimulation system to generate the results, the controller is configured to: 
analyze the internal sensor data and the external sensor data using a machine learning model trained using the aggregated internal sensor data and the aggregated external sensor data for deep brain stimulation systems of the same class as the deep brain stimulation system to generate the results (as stated in claim 1, the system 10 comprises an algorithm 50 that can aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud 550 and is used to provide system feedback or neurofeedback stimulation to the user [0146, 0175]. Specifically, the algorithm 50 may incorporate “machine learning techniques” for the therapeutic treatment decisions [0178]). 
Regarding claim 3, Donoghue teaches wherein the machine learning model is located in a computer system in at least of one of the deep brain stimulation system or a group of data processing systems in a computer system in a group of locations remote to the deep brain stimulation system (as stated in claim 2, the algorithm 50 may incorporate “machine learning techniques” for the therapeutic treatment decisions [0178]. Specifically, the algorithm 50 may be implemented within the computer server 500, the external device 200, or the controllers 300a / 300b [0147, 0201, FIG. 2]. The controllers 300a / 300b are laptops or tablets which operate remotely from the implantable device 100 [0201, FIGS. 1-2]. Furthermore, the algorithm 50 may also be implemented within the implantable device 100 of the deep brain stimulation control system 10 [0147]).
Regarding claim 4, Donoghue teaches wherein the controller is configured to: 
send the internal sensor data and the external sensor data to a data storage system (the internal sensors 160 on the implantable device 100 and the external sensors 299 on the external device 200 can store the sensed data in the cloud storage 550 [0144, 0146, 0165, 0176]. Furthermore, Donoghue states that any sensor of the system 10 can send data to the cloud 550 [0176, FIGS. 1-2]). 
Regarding claim 5, Donoghue teaches wherein the data storage system comprises a storage repository (within paragraph [0095] of the specification, Applicant states that the storage repository can be a cloud storage environment. Similarly, Donoghue teaches a cloud storage 550 [0144, 0146, 0165, 0176]). 
Regarding claim 7, Donoghue teaches a human machine interface configured to send a set of commands to the controller (the user interface 330 allows the clinician and the patient to respectively command the clinician controller 300a and the patient controller 300b ([0138, 0140-0141, FIGS. 1-2]), wherein the controller processes the set of commands to control the operation of the deep brain stimulation system (the controller 300 can process the commands from either the clinician or the patient to control the system 10 [0138, 0140-0141, FIGS. 1-2]).
Regarding claim 8, Donoghue teaches wherein the internal sensor system is connected to the deep brain stimulation system (the electrodes or internal sensors 160 are connected to the implantable device 100 of the deep brain stimulation system 10 [0189, 0197-0198, FIGS. 1-2]). 
Regarding claim 9, Donoghue teaches wherein the internal sensor system comprises a group of internal Internet-of-things sensors (the various sensing components of system 10 can communicate data via the network 600 [0054, 0139, 0142-0143]. Specifically, the sensors 160 of the implantable device 100 can communicate data wirelessly to the server 500 via the network 600 [0139, 0143, 0146, 0176, FIGS. 1-2]). 
Regarding claim 10, Donoghue teaches wherein the external sensor system comprises a group of external sensors selected from at least one of a biosensor, a temperature sensor, a blood pressure sensor, or a wearable activity tracker (the external sensors 299a / 299b may be one or more selected from an accelerometer, gravimetric sensor, blood pressure sensor, temperature sensor, physiologic sensor, or other sensors listed within paragraphs [0158, 0200]). 
Regarding claim 11, Donoghue teaches wherein the group of internal parameters comprises at least one of an electrode current flow or an alternating current flow (the electrode or sensors 160 is configured to sense and/or steer the current flow in a desired manner [0198]). 
Regarding claim 12, Donoghue teaches wherein the group of external parameters comprises at least one of a body temperature, a blood pressure, and respiration rate (the external sensors 299a / 299b may be one or more selected from a blood pressure sensor, temperature sensor, respiration sensor, or other sensors listed within paragraphs [0158, 0200]). 
Regarding claim 13, Donoghue teaches wherein the operation comprises controlling at least one of an electrical current or alternating current flow (the electrodes or sensors 160 are configured to control the electrical current or alternating current [0198]). 
Regarding claim 14, Donoghue teaches wherein controlling the operation of the deep brain stimulation system based on the results is automatically performed by the controller without requiring user input (the deep brain stimulation control system 10 can operate automatically through the real time feedback or closed loop therapy stimulation [0181, 0189, 0198]. Specifically, this always-available neuromodulation provides comfort to patients with chronic brain disorders since it is not disruptive in a patient’s daily life and does not require any laborious preparation or system setup [0181]).
Regarding claim 15, Donoghue teaches a method for controlling a deep brain stimulation system (the deep brain stimulation control system 10 comprises an implantable device 100 [0189, 0197, FIGS. 1-2]. Specifically, the implantable device 100 provides the deep brain stimulation via the electrodes or sensors 160 [0189, 0197, FIGS. 1-2]), the method comprising:
 receiving internal sensor data for a group of internal parameters that relate to an operation of the deep brain stimulation system (the internal sensors 160 are electrodes that are connected to the implantable device 100 of the deep brain stimulation system 10 [0189, 0197-0198, FIGS. 1-2]. The internal sensors 160 can detect internal parameters relating to patient’s brain activity and/or deliver deep brain stimulation [0141, 0189, 0197-0198]. Specifically, the internal sensors 160 may record an EEG, neuronal activity, brain activity, brain cortex activity, electrical conductivity of the brain, or impedance of the brain [0141, 0167, 0194, 0196]), wherein the internal sensor data is generated by an internal sensor system (as recited above, the electrodes or internal sensors 160 are configured to record the internal sensor data [0141, 0167, 0194, 0189, 0196]);
 receiving external sensor data for a group of external parameters for an environment around the deep brain stimulation system, wherein the external sensor data is generated by an external sensor system (Applicant defines the external sensors in claim 10 to be a temperature sensor, blood pressure sensor, or wearable activity tracker. Similarly, Donoghue teaches an external device 200 with a wearable strap 211 and external sensors 299a / 299b [0200]. Specifically, the external sensors 299a / 299b may be one or more selected from an accelerometer, gravimetric sensor, blood pressure sensor, temperature sensor, physiologic sensor, or other sensors listed within paragraphs [0158, 0200]); 
analyzing the internal sensor data and the external sensor data with aggregated internal sensor data and aggregated external sensor data for deep brain 82Docket No. 19-2572-US-NP2stimulation systems of a same class as the deep brain stimulation system to generate results (Donoghue teaches that the system 10 can analyze all the recorded information from the implantable device 100, the external device 200, or any other recorded information described in the publication [0146, 0175]. Specifically, this would include information from the internal sensors 160 on the implantable device 100 and the external sensors 299a / 299b on the external device 200 [0146, 0167, 0175, 0200]. Furthermore, the system 10 can aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud 550 and is used to provide system feedback or neurofeedback stimulation to the user [0146, 0175]. This analysis is performed using the algorithm 50 within the system 10 [0146, 0175]); and 
controlling an operation of the deep brain stimulation system based on the results (the collected or aggregated data from the patient population is stored on the cloud 550 and is used to provide neurofeedback stimulation to the user [0146, 0175]). 
Regarding claim 16, Donoghue teaches wherein in analyzing the internal sensor data and the external sensor data with the aggregated internal sensor data and the aggregated external sensor data for the deep brain stimulation systems of the same class as the deep brain stimulation system to generate the results comprises:
 analyzing the internal sensor data and the external sensor data using a machine learning model trained using the aggregated internal sensor data and the aggregated external sensor data for the deep brain stimulation systems of the same class as the deep brain stimulation system to generate the results (as stated in claim 15, the system 10 comprises an algorithm 50 that can aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud 550 and is used to provide system feedback or neurofeedback stimulation to the user [0146, 0175]. Specifically, the algorithm 50 may incorporate “machine learning techniques” for the therapeutic treatment decisions [0178]). 
Regarding claim 17, Donoghue teaches wherein the machine learning model is located in at least one of the deep brain system or a group of data processing systems in a computer system in a group of locations remote to the deep brain stimulation system (as stated in claim 16, the algorithm 50 may incorporate “machine learning techniques” for the therapeutic treatment decisions [0178]. Specifically, the algorithm 50 may be implemented within the computer server 500, the external device 200, or the controllers 300a / 300b [0147, 0201, FIG. 2]. The controllers 300a / 300b are laptops or tablets which operate remotely from the implantable device 100 [0201, FIGS. 1-2]. Furthermore, the algorithm 50 may also be implemented within the implantable device 100 of the deep brain stimulation control system 10 [0147]).
Regarding claim 18, Donoghue teaches wherein controlling the operation of the deep brain stimulation system based on the results comprises: 
adjusting the operation of the deep brain stimulation system to obtain a desired level of performance for the deep brain stimulation system (the deep brain stimulation control system 10 utilizes a closed-loop feedback system to obtain a desired level of stimulation performance [0181, 0189]. Furthermore, the clinician can manually adjust the stimulation level to a desired level of performance [0151]).
Regarding claim 19, Donoghue teaches wherein adjusting to the operation of the deep brain stimulation system comprises:
 adjusting settings for the deep brain stimulation system (the settings of the deep brain stimulation control system 10 can be adjusted to either a closed-loop stimulation mode or a manually operated stimulation mode [0151, 0181, 0189]. The manual stimulation mode is operated by a clinician [0151], meanwhile the closed-loop stimulation mode is automatically operated based upon a feedback analysis of the brain [0181]. Furthermore, the patient or the clinician can use the controller 300 to send commands or control the settings of the deep brain stimulation control system 10 [0138]).
Regarding claim 20, Donoghue teaches sending at least one of the internal sensor data or the external sensor data to a data storage system (the internal sensors 160 on the implantable device 100 and the external sensors 299 on the external device 200 can store the sensed data in the cloud storage 550 [0144, 0146, 0165, 0176]. Furthermore, Donoghue states that any sensor of the system 10 can send data to the cloud 550 [0176, FIGS. 1-2]).
Regarding claim 21, Donoghue teaches wherein the data storage system comprises a storage repository (within paragraph [0095] of the specification, Applicant states that the storage repository can be a cloud storage environment. Similarly, Donoghue teaches a cloud storage 550 [0144, 0146, 0165, 0176]).
Regarding claim 22, Donoghue teaches wherein the internal sensor system is connected to the deep brain stimulation system (the electrodes or internal sensors 160 are connected to the implantable device 100 of the deep brain stimulation system 10 [0189, 0197-0198, FIGS. 1-2]). 
Regarding claim 23, Donoghue teaches wherein the internal sensor system comprises a group of internal Internet of Things sensors (the various sensing components of system 10 can communicate data via the network 600 [0054, 0139, 0142-0143]. Specifically, the sensors 160 of the implantable device 100 can communicate data wirelessly to the server 500 via the network 600 [0139, 0143, 0146, 0176, FIGS. 1-2]).
Regarding claim 24, Donoghue teaches wherein the external sensor system comprises a group of external Internet of Things sensors (the various sensing components of system 10 can communicate data via the network 600 [0054, 0139, 0142-0143]. Specifically, the sensors 299a / 299b of the external device 200 can communicate data wirelessly to the server 500 via the network 600 [0139, 0143, 0176, 0201-0202, FIGS. 1-2]).
Regarding claim 25, Donoghue teaches wherein controlling the operation of the deep brain stimulation system based on the results comprises: 
controlling the operation of the deep brain stimulation system based on the results automatically without requiring user input (the deep brain stimulation control system 10 can operate automatically through the real time feedback or closed loop therapy stimulation [0181, 0189, 0198]. Specifically, this always-available neuromodulation provides comfort to patients with chronic brain disorders since it is not disruptive in a patient’s daily life and does not require any laborious preparation or system setup [0181]).
Regarding claim 26, Donoghue teaches receiving the internal data for the group of internal parameters that relate to the operation of a set of devices in addition to the deep brain stimulation system, wherein the internal data is generated by sensor systems (a plurality of components may be used for the deep brain stimulation control system 10 [0146, 0175]. For example, multiple implantable devices 100 and/or external devices 200 may be used [0146]. Specifically, each of the implantable devices 100 comprises the internal sensors 160 to sense the internal brain parameters or deliver deep brain stimulation [0146, 0167, 0189, 0197, FIGS. 1-2]); 
receiving the external data for the group of external parameters for the environment around the set of devices, wherein the external data is generated by the sensor systems (a plurality of components may be used for the deep brain stimulation control system 10 [0146, 0175]. For example, multiple implantable devices 100 and/or external devices 200 may be used [0146]. Specifically, each of the external devices 200 comprises the external sensors 299a / 299b to sense the external parameters [0158, 0200]); 
analyzing the internal data and the external data with aggregated internal sensor data and aggregated external sensor data for a set of devices to generate results (the system 10 can aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud 550 and is used to provide system neurofeedback stimulation to one or more users [0146, 0175]. This analysis is performed using the algorithm 50 within the system 10 [0146, 0175]); and
and controlling the operation of the set of devices based on the results (the collected or aggregated data from the patient population is stored on the cloud 550 and is used to provide neurofeedback stimulation to one or more users [0146, 0175]. In other words, each of the users have external devices 200 and/or implantable devices 100 with stimulation regimens that can be adjusted based upon the collected or aggregated patient population data [0146, 0175]). 
Regarding claim 27, Donoghue teaches wherein the set of devices are selected from another deep brain stimulation system (a plurality of components may be used for the deep brain stimulation control system 10 [0146, 0175]. For example, multiple implantable devices 100 and/or external devices 200 may be used [0146]. Specifically, each of the implantable devices 100 comprises the internal sensors 160 to sense the internal brain parameters or deliver deep brain stimulation [0146, 0167, 0189, 0197, FIGS. 1-2]). 
Regarding claim 28, Donoghue teaches a method for controlling a deep brain stimulation system (the deep brain stimulation control system 10 comprises an implantable device 100 [0189, 0197, FIGS. 1-2]. Specifically, the implantable device 100 provides the deep brain stimulation via the electrodes or sensors 160 [0189, 0197, FIGS. 1-2]), the method comprising: 
receiving internal sensor data for a group of internal parameters generated by an internal sensor system connected to a deep brain stimulation system (the user interface 330 of the patient controller 300b can receive brain signal parameters from the internal sensors 160 [0141, 0167, 0189, 0197-0198 FIGS. 1-2]. Specifically, the internal sensors 160 are electrodes that are connected to the implantable device 100 of the deep brain stimulation system 10 [0189, 0197-0198, FIGS. 1-2]), wherein the internal sensor system senses a group of internal parameters within the deep brain stimulation system (the electrodes or internal sensors 160 are configured to record an EEG, neuronal activity, brain activity, or brain cortex activity [0141, 0167, 0194]. Furthermore, the electrodes or internal sensors 160 may detect the spatial distribution of electrical conductivity and/or impedance of the brain [0196]);
 receiving external sensor data for a group of external parameters generated by an external sensor system that senses the group of external parameters in a 85Docket No. 19-2572-US-NP2patient in which the deep brain stimulation system is located (Applicant defines the external sensors in claim 10 to be a temperature sensor, blood pressure sensor, or wearable activity tracker. Similarly, Donoghue teaches an external device 200 with a wearable strap 211 and external sensors 299a / 299b [0200]. Specifically, the external sensors 299a / 299b may be one or more selected from an accelerometer, gravimetric sensor, blood pressure sensor, temperature sensor, physiologic sensor, or other sensors listed within paragraphs [0158, 0200]); 
sending at least one of the internal sensor data or the external sensor data to an analyzer that analyzes the internal sensor data and the external sensor data with aggregated internal sensor data and aggregated external sensor data for deep brain stimulation systems of a same class as the deep brain stimulation system to generate results (Donoghue teaches that the system 10 can analyze all the recorded information from the implantable device 100, the external device 200, or any other recorded information described in the publication [0146, 0175]. Specifically, this would include information from the internal sensors 160 on the implantable device 100 and the external sensors 299a / 299b on the external device 200 [0146, 0167, 0175, 0200]. Furthermore, the system 10 can aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud 550 and is used to provide system feedback or neurofeedback stimulation to the user [0146, 0175]. This analysis is performed using the algorithm 50 within the system 10 [0146, 0175]); and 
controlling an operation of the deep brain stimulation system based on the results (the collected or aggregated data from the patient population is stored on the cloud 550 and is used to provide neurofeedback stimulation to the user [0146, 0175]).	

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donoghue et al. in view of Marinakis et al. (US 2021/0196565 A1).
Regarding claim 6, Donoghue teaches the deep brain stimulation control system of claim 5, wherein an algorithm is configured to aggregate the internal data for the group of internal parameters and from the external data for the group of external parameters received from the deep brain80Docket No. 19-2572-US-NP2 stimulation systems of the same class as the deep brain stimulation system in the storage repository (as stated in claims 1 and 2, the algorithm 50 is configured aggregate or collect the sensor data from a population of patients using the external devices 200 and the implantable devices 100 [0146, 0175]. The collected or aggregated data from the patient population is then stored on the cloud storage 550 and is used to provide system feedback or neurofeedback stimulation to the user [0146, 0175]. The algorithm 50 may incorporate machine learning techniques [0178]). 
Donoghue does not explicitly teach wherein the algorithm comprises an artificial intelligence aggregator. 
Marinakis is analogous to Donoghue, as they both teach sensors that monitor brain activity ([0002]). 
Marinakis teaches wherein the algorithm comprises an artificial intelligence aggregator ([0110, 0149]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Donoghue’s aggregation algorithm to comprise artificial intelligence, as taught by Marinakis. The advantage of such modification will provide an alternate way to provide a real-time analysis and/or interaction with the patient (see paragraph [0110] by Marinakis). 

Statement on Communication via Internet
 7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
 8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792